Title: To James Madison from John Dawson, 5 February 1799
From: Dawson, John
To: Madison, James


Dear Sir.
Phila. February 5. 1799.
By the saturdays mail I recievd your favour—the one due on today is not yet in, altho it is evening, owing I presume to the badness of the roads.
Within the last ten days we have had several petitions for the repeal of the alien & sedition laws, & have reason to look for more, & from quarters where least expected. Hartley is in an unpleasant situation, his district having in general petitiond for their repeal—this circumstance, added to the absense of several members, has delayd our bringing forward the business, which however we shall in a few days—there is no chance of the Senates agreeing to the repeal, whatever may happen in our house—we do not know who is to succeed poor Tazewell. Georgia has appointed Baldwin. I am of opinion he woud do more good in the State legislature, & hope you will go into ours—especially as arrangements are soon to be made for the election of President & vice president. I calculate much on New York, & have some hope of New Jersey. With much esteem Your friend & Set
J Dawson.
